Citation Nr: 0900609	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-12 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether the veteran is entitled to receive Department of 
Veterans Affairs (VA) disability compensation and Office of 
Workers' Compensation Programs (OWCP) benefits concurrently.

2.  The validity of an indebtedness due to overpayment of 
compensation benefits.

3.  Entitlement to a waiver of recovery of an overpayment of 
VA compensation benefits in the amount of $111,561.00.

4.  Entitlement to service connection for nicotine addiction.

5.  Entitlement to service connection for hypertension as 
being secondary to nicotine addiction.

6.  Entitlement to service connection for asthma.




REPRESENTATION

Appellant represented by:	Jeffrey McFadden, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Buffalo, New 
York, Regional Office (RO) of VA and a decision by a 
Committee on Waivers and Compromises (Committee) at the 
Buffalo, New York, RO.

The veteran testified at two video conference hearings in 
March 2004 and May 2008 before the undersigned Veterans Law 
Judge.  Transcripts of both hearings are associated with the 
claims file.

In an August 2004 decision, the Board determined the 
following: (1) the veteran received VA compensation benefits 
for a disability for which he also received OWCP benefit 
payments; (2) the overpayment of VA compensation benefits for 
the period June 1, 1994 through April 30, 1999, in the 
calculated amount of $111,561.00 was validly created; (3) the 
overpayment of VA benefit payments in the amount of 
$43,669.00 was due to VA administrative error; and (4) 
recovery of the overpayment of VA compensation benefits in 
the calculated amount of $111,561.00 would not be contrary to 
the standard of equity and good conscience.

The veteran appealed a portion of the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2007 decision, the Court vacated the Board 
decision that was appealed because it had determined that the 
Board erred in failing to consider and discuss M21-1, part 
IV, paragraph 20.13(a)(1) in its decision.  Specifically, it 
is noted that the part of the overpayment waived as being due 
to VA administrative error was not appealed or otherwise 
discussed in the Court's Decision.  As such, it is concluded 
that that portion of the Board decision which was favorable 
to the veteran was not appealed and is not before the Board 
at this time.

The case has been returned to the Board for further appellate 
review.  Additional issues were developed and are also listed 
on the title page.

The veteran has argued that there is an issue before the 
Board for a claim under the provisions of 38 U.S.C.A. § 1151 
(West 2002) based upon VA's failure to recognize his 
respiratory disorder before it was "too late."  However, 
the RO has not issued a decision in this case.  A March 2006 
rating decision deferred that issue, which is not an 
adjudication of the claim.  Without a rating decision, a 
notice of disagreement, a statement of the case, and a 
substantive appeal on this particular issue, the Board does 
not have jurisdiction.  38 C.F.R. § 20.200 (2008) (appeal 
before Board consists of timely filed notice of disagreement 
in writing, and after the issuance of a statement of the 
case, a substantive appeal).  It also does not find that such 
issue is inextricably intertwined with any of the issues 
currently on appeal to make it part of the current review.  

While the case was at the Board, additional evidence was 
submitted.  This evidence does not pertain to the issues 
herein under review, and as such will not be discussed 
herein.  That evidence is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for (1) 
hypertension as being secondary to nicotine addiction (2) 
asthma are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1997, OWCP informed the veteran that his 
occupational disease had been identified as, "Temporary 
Acceleration of Chronic Obstructive Pulmonary Disease" under 
"ICD-9 Code(s): 496."  A March 1998 decision from OWCP 
indicated the veteran was awarded OWCP benefits for 100% 
disability of the right and left lungs.  

2.  An April 1999 VA rating decision granted service 
connection for emphysema due to alpha-1 antitrypsin 
deficiency (AAD), with an evaluation of 100 percent 
disabling, effective May 16, 1994.  The effective date was 
subsequently changed to December 23, 1993.

3.  The evidence of record and the law applicable to the 
award and payment of benefits administered by VA show the 
disability for which the veteran was awarded service 
connection to be the same as that for which he was awarded 
OWCP benefits.

4.  The payment of VA benefits for the period June 1, 1994, 
to July 31, 2000, calculated in the amount of $111, 561.00, 
constituted an erroneous award of benefits prohibited under 
applicable law.

5.  The veteran's actions in pursuing benefits from both the 
Federal Employee Compensation Act (FECA) and VA do not rise 
to the level of fraud, misrepresentation, bad faith, or a 
lack of good faith in his dealings with the government, as he 
was legally entitled to pursue them.

6.  The action of the veteran in converting the initial VA 
payment to his personal use with knowledge that he might not 
clearly be entitled to receipt of VA benefits while in 
receipt of OWCP benefits for the disability in question 
contributed to the creation of the overpayment indebtedness 
as reflected in the initial check in the amount of 
$111,561.00.

7.  The collection of any portion of the $111,561.00 debt 
would not deprive the veteran of basic necessities, as his 
monthly income exceeds his monthly expenses, and he has 
liquid assets.

8.  Recovery of the $111,561.00 debt would not nullify the 
objective for which the benefits were intended, as the 
veteran retains his OWCP benefits and is still eligible to 
elect receipt of VA benefits.

9.  Failure to make restitution would result in unfair gain 
to the veteran-debtor, at the expense of the government.

10.  The evidence of record does not show that the veteran- 
debtor has changed position to his detriment due to his 
reliance upon the receipt of VA benefits.

11.  By rating action of April 1999, RO granted service 
connection for emphysema due to AAD noting "[t]he evidence 
thus establishes appellant developed nicotine dependence that 
dates to increased usage of tobacco products (cigarettes) 
while on active duty service to include as a combatant in 
Vietnam."  Thus, effectively granting service connection for 
nicotine dependence starting in service.


CONCLUSIONS OF LAW

1.  The veteran received VA compensation benefits for a 
disability for which he also received FECA/OWCP benefit 
payments.  5 U.S.C.A. § 8116(b) (West 2002); 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.708 (2008).

2.  The overpayment of VA compensation benefits for the 
period June 1, 1994 through April 30, 1999, in the calculated 
amount of $111,561.00 was validly created.  5 U.S.C.A. § 
8116(b) (West 2002); 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 1.911, 3.708 (2008).

3.  Recovery of the overpayment of VA compensation benefits 
in the calculated amount of $111,561.00 would not be contrary 
to the standard of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2008).

4.  Rating action in April 1999 effectively granted service 
connection for nicotine dependence as due to increasing use 
of cigarettes in service.  38 U.S.C.A. §1110 West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA).

The issues involving concurrent payment and waiver of 
overpayment began prior to the enactment of the VCAA.  The 
VCAA, codified at 38 U.S.C.A. § 5100 et seq. (West 2002 & 
Supp. 2008), redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008), 
implemented the VCAA.  The issue of whether the veteran is 
entitled to receive benefits under OWCP and VA concurrently 
arose as a result of the RO informing the veteran that 
payment of his VA benefits were stopped, effective June 1, 
1994.  This issue did not arise in response to an application 
for benefits by the veteran.  It is an application for a 
benefit administered by VA which triggers the notice 
requirements of the VCAA.  See 38 U.S.C.A. § 5301(a) (West 
2002 & Supp. 2008).  Further, there are notice provisions 
specific to these type actions.

In an August 2000 letter, VA acknowledged the veteran having 
informed it that he was receiving benefits from OWCP under 
FECA, and that federal regulations prohibited concurrent 
payment of VA disability compensation based on service 
connection for the same disability.  The August 2000 letter 
informed the veteran that the adjustment would create an 
overpayment, and that he was allowed to elect VA benefits 
instead of FECA benefits.  The letter also informed the 
veteran that if he had evidence that he no longer was in 
receipt of FECA benefits, he should submit it.  He was 
informed of his right to a personal hearing and to 
representation.

The Board finds that the August 2000 letter provided adequate 
notice to the veteran of the proposed action to stop his VA 
compensation benefits.  It also apprised the veteran of his 
right to submit evidence as well as to appear at a personal 
hearing, and that the RO would consider all information 
submitted.  In response, the veteran submitted extensive 
materials on which he relied to assert that he was service 
connected for a different disability than that for which he 
receives FECA benefits.  The RO conducted a personal hearing 
with the veteran in June 2002.  The Board provided the 
veteran with two video conference hearings-one in March 2004 
and one in May 2008.  The Board also finds that the VA 
provided adequate assistance to the veteran in developing the 
issues, as all of the submissions of the veteran are 
associated with the case file and were considered by the RO.  

As concerns the debt and debt waiver issue, in the Court's 
decision of Barger v. Principi, 16 Vet. App. 132 (2002), the 
majority concluded the VCAA notice and assistance 
requirements are not applicable to waiver of recovery of 
claims against the United States under 38 U.S.C.A. § 5302(a), 
as the statute contains its own notice provisions, and the 
VCAA addresses matters relevant to a different chapter of 
Title 38.  Barger, 16 Vet. App. at 138.

The Board notes that VA's obligations under the VCAA are 
keyed by a claimant's application for a benefit administered 
and paid by VA.  See 38 C.F.R. §§ 5100, 5103(a) (West 2002).  
The procedure in the instant case had its inception via a 
demand by VA on the veteran, as opposed to the veteran filing 
for a benefit.  While one may argue that a waiver of an 
indebtedness is a benefit to a debtor, the request, or 
application, for a waiver flows from the initial demand by VA 
under established procedures for collecting an indebtedness.

The Board finds that, as concerns both issues, the RO 
complied with the notice procedures for indebtedness cases, 
as the veteran was advised of the steps of the applicable 
procedure, his entitlement to a personal hearing, and his 
appellate rights.  The many submissions of the veteran are 
associated with the case file and were considered by the RO.  
See 38 C.F.R. § 1.911 (2008).  The Board finds these issues 
have been fully developed.

As to the claim for service connection for nicotine 
addiction, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II.  Concurrent receipt of OWCP and VA benefits.

Procedural/Factual background

In December 1993, the veteran submitted an application to the 
RO to reopen a previously-denied claim for service connection 
for a pulmonary condition.  A July 1996 rating decision 
denied service connection for deterioration of lung function 
due to congenital homozygous AAD.  

The veteran formerly worked for the U.S. Postal Service from 
the 1980's to the 1990's.  In June 1994, he applied for FECA 
disability compensation under OWCP for chronic obstructive 
pulmonary disease.  OWCP falls under the Department of Labor 
(DOL).  In a September 1997 letter, OWCP indicated it had 
determined that his claim had been approved.  In the letter, 
it noted that, "You must also report any retirement income, 
disability income, or compensation benefits from any Federal 
agency.  This is because a recipient of compensation under 
the Federal Employees' Compensation Act is not permitted to 
receive benefits under certain other Federal programs[]."

In December 1997, OWCP informed the veteran that his 
occupational disease had been identified as, "Temporary 
Acceleration of Chronic Obstructive Pulmonary Disease" under 
"ICD-9 Code(s): 496."  This has been defined as chronic 
airway obstruction, not elsewhere specified.

In a March 1998 letter, OWCP informed the veteran that the 
"Degree and Nature of Permanent Disability" was "100% of 
r[igh]t lung and 100% of left lung."  In a "ACPS Schedule 
Award," dated March 1998, which appears to be a worksheet 
associated with the award of FECA benefits, under "Enter 
Permanent Disability under 5 USC 8107," it states, "100% 
Permanent Partial Loss of Use or Loss of r[igh]t lung and 
100% Permanent Partial Loss of Use or Loss of left lung."  
An OWCP form, dated April 1998, shows that the veteran was 
asked to complete the form.  In that form, he was asked to 
report any increase in a VA disability award resulting from 
the injury for which he received benefits under the FECA.  
The veteran indicated he was receiving benefits from VA, but 
for a pilonidal cyst.  

An April 1999 VA rating decision granted service connection 
for emphysema due to AAD and assigned an evaluation of 100 
percent disabling, effective May 16, 1994.  The veteran 
appealed the effective date of the award.  An August 2000 
rating decision granted an effective date of December 23, 
1993.

In a May 10, 1999, letter to OWCP, the veteran advised that 
VA had awarded benefits for emphysema due to AAD.  He stated, 
"The injuries are of a different nature."  He added, 
"Again[,] it should be reiterated that these aren't the same 
injuries.  This updated rating decision from the []VA is in 
no way connected to or based on the Schedule Award granted by 
OWCP."  In a May 15, 1999, letter to VA, the veteran 
indicated he was receiving OWCP benefits, which he labeled as 
temporary acceleration of chronic obstructive pulmonary 
disease (COPD).  He added, "The injuries are of a different 
nature than those that I incurred while serving with the U.S. 
Army during 1967-1970."  

In an August 2000 letter to the veteran, the RO acknowledged 
it was informed that the veteran also was in receipt of OWCP 
benefits and that those benefits were for the same disability 
as the one for which the veteran was service connected.  The 
August 2000 letter informed the veteran that the situation 
had created an overpayment, and that his VA benefit payments 
were stopped retroactively, effective June 1, 1994.

In multiple, voluminous submissions, his testimony at the RO 
and Board hearings, and his representatives's written 
submissions on his behalf, the veteran has maintained his 
contention that the disability for which he was granted OWCP 
benefits was, in fact, a different one than that for which VA 
had granted disability benefits.

Analysis

Where a person is entitled to compensation from OWCP based 
upon civilian employment and is also entitled to compensation 
or dependency and indemnity compensation under laws 
administered by VA for the same disability or death, the 
claimant will election which benefit he or she will receive.  
38 C.F.R. § 3.708(b)(1); see also 5 U.S.C.A. 8116(b).  

There is no prohibition against payment of benefits under 
FECA concurrently with benefits administered by VA when such 
benefits are not based on the same disability or death.  
38 C.F.R. § 3.708(b)(2) (2008).  

A VA guideline provides:

Restriction on Concurrent Payments.  An 
election between FECA and VA benefits is 
required for any period in which there is a 
restriction on concurrent payment of both 
benefits for the same disability.  The term 
"same disability" means disability resulting 
from the same disease or injury, including an 
increase in a preexisting disability caused by 
an on-the-job injury for which FECA and VA 
benefits are payable concurrently.

M21-2, Paragraph 20.13(a)(1).  This guideline has been 
rescinded as of August 2006, but moved to M21-1MR, Part III, 
Subpart v, 4.D.19.  The definition of same disability has 
remained the same.

Under 5 U.S.C.A. § 8116(a) and (b) (West 2002), which 
addresses compensation for work injuries, it states the 
following:

While an employee is receiving 
compensation under this subchapter, or if 
he has been paid a lump sum in 
commutation of installment payments until 
the expiration of the period during which 
the installment payments would have 
continued, he may not receive salary, 
pay, or remuneration of any type from the 
United States, except--(1) in return for 
service actually performed; (2) pension 
for service in the Army, Navy, or Air 
Force; (3) other benefits administered by 
the [VA] unless such benefits are payable 
for the same injury or the same death; 
and (4) retired pay, retirement pay, 
retainer pay, or equivalent pay for 
service in the Armed Forces or other 
uniformed services.

An individual entitled to benefits under 
this subchapter because of his injury, or 
because of the death of an employee, who 
also is entitled to receive from the 
United States under a provision of 
statute other than this subchapter 
payments or benefits for that injury or 
death (except proceeds of an insurance 
policy), because of service by him (or in 
the case of death, by the deceased) as an 
employee or in the armed forces, shall 
elect which benefits he will receive.  
The individual shall make the election 
within 1 year after the injury or death 
or within a further time allowed for good 
cause by the Secretary of Labor.  The 
election when made is irrevocable, except 
as otherwise provided by statute.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Although the Board has an obligation to provide reasons and 
bases supporting its decisions, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence). 

The Board has thoroughly reviewed all the evidence of record, 
including the veteran's submissions, testimony, medical 
records, records from DOL/FECA/OWCP, etc., and finds that the 
preponderance of the evidence is against a finding that the 
disability for which the veteran is in receipt of OWCP 
benefits is different than the disability for which he is in 
receipt of VA benefits.  Therefore, it concludes the veteran 
cannot collect both OWCP and VA disability benefit payments.  
This determination is based on multiple factors, and the 
Board will lay out each of them.  

First, it is undisputed that the veteran has been diagnosed 
with AAD, which pre-existed both his service in the military 
and, obviously, his employment at the Post Office.  Second, 
it is undisputed that the veteran smoked prior to and during 
service.  Whether the veteran increased his smoking during 
service, however, is disputed.  A July 1972 VA 
hospitalization summary report shows that the examiner 
stated, "Social history revealed that the [veteran] has 
smoked a pack of cigarettes per day for the last six years."  
This would indicate that there was no increase in smoking 
during the veteran's military service.  

Subsequently (at least 20 years later), however, he changed 
his story to having increased his smoking during service.  
See April 1994 letter from Dr. Robert Westlake (veteran 
reported increasing from 1/2 pack of cigarettes per day to 2 
packs a day during service); February 1995 letter from Dr. 
Michael Wolfson (veteran reported smoking 1 1/2 packs of 
cigarettes a day from age 18 to 38 and increased his smoking 
during service); February 1997 letter from the veteran 
(stating he smoked less than a pack per week prior to 
entering service and smoked more during service).  The Board 
does not accord such subsequent allegations any probative 
value, as it finds them not remotely credible.

The statement he made in 1972 is highly credible, as he made 
the statement within two years after his discharge from 
service.  Additionally, he made such statement in connection 
with his medical history, which statements are usually 
inherently credible.  Further, he made the statement at a 
time when he was not seeking benefits for a disability 
involving that medical history.  Thus, to the extent the 
veteran asserted he increased his smoking during service, the 
Board is not convinced.  Such assertion was made more than 20 
years both after the veteran's service and after the 
veteran's 1972 statement.  It was also made at a time the 
veteran was seeking benefits with VA for a pulmonary 
disability.  The Board will address the veteran's credibility 
throughout the decision, when such determination is relevant.  
(The RO did conclude that there was nicotine addiction, 
manifested by increase use of cigarettes as herein 
discussed.)

There are several medical opinions that indicate that the 
veteran had an underlying condition, here, AAD, which service 
and his employment at the Post Office aggravated.  These 
examiners do not distinguish between the two periods in the 
sense that they do not state that one period worsened his 
condition more than the other period or that each period 
caused 50 percent of the veteran's current disability.  
Instead, they attribute the entire current disability to both 
periods.  For example, in a January 1995 letter, Dr. Westlake 
concluded the following, in part:

[The veteran] has severe emphysema due to 
a genetic disorder (alpha-1-protease 
deficiency) which deprives his lungs of 
normal protection from the effects of 
inhaled cigarette smoke, dusts, and 
chemicals.  He also lacks protection from 
the destructive effects of infections.  
Dust, smoke, and fume exposures during 
his employment and military service which 
are tolerable to other individuals have 
accelerated the development of his 
emphysema and have left him permanently 
and severely impaired. . . .

(Emphasis added.)

In a February 1995 letter, Dr. Wolfson diagnosed the veteran 
with AAD and COPD, and concluded the following, in part:

[AAD] predisposed [the veteran] to the 
development of premature emphysema.

[The veteran] is suffering from severe 
obstructive lung disease, confirmed by 
past pulmonary function tests.  The 
underlying cause of his disease is his 
[AAD,] which renders him susceptible to 
the harmful effects of myriad pulmonary 
irritants and toxins.  His condition has 
clearly worsened as a result of his 
cigarette smoking in the past.  However, 
with a reasonable degree of medical 
certainty, it is my opinion that his past 
exposures to chemicals, dust, and fumes 
during his military service was a 
contributing cause of the worsening and 
progression of his underlying lung 
disease.  Furthermore, his exposure to 
dusts, fumes, and severe weather 
conditions (including marked temperature 
variations) while he worked for the U.S. 
Post Office also was a contributing cause 
of worsening and progression of his 
underlying lung disease.

(Emphasis added.)

Reading these two medical opinions, it seems clear that each 
of these medical professionals believe that the veteran has 
underlying disease of AAD, which was aggravated by both 
military service and employment at the Post Office.  Again, 
neither physician attempted to argue that the nature of the 
veteran's disability from each period was different.  In 
fact, they argue the same type of injury-exposure to 
environmental conditions caused the veteran's current lung 
disability.  This is evidence against the veteran's claim 
that he has two, separate lung disabilities or two, separate 
injuries due to service and his employment at the Post 
Office.

Additionally, one of the things that the undersigned noticed 
in reviewing some of the medical opinions submitted by the 
veteran in seeking benefits with both government agencies is 
that they are almost identical, except for the part where the 
examiner states that the veteran's pre-existing lung 
disability was aggravated by either service or his employment 
at the Post Office.  Stated differently, if one took out the 
etiology of the current disability from the medical opinions, 
they would all state the same conclusion-that the veteran 
has a genetic condition that was worsened due to 
environmental conditions and caused him to develop 
emphysema/COPD.  For example, in comparing a March 1994 
letter and a June 1994 letter, Dr. James LoDolce provides 
almost identical facts, yet in the March 1994 letter, he 
attributes the veteran's entire current lung disability to 
service, and in the June 1994 letter, he attributes the 
veteran's entire current lung disability to the Post Office.  

In the March 1994 letter, he stated the following, in part:

I have read the narrative provided by 
[the veteran] with regard to his military 
service.  I agree with [the veteran]'s 
assessments that his pulmonary condition 
must have been severely exacerbated by 
the conditions of the military.  I am 
sure his cigarette smoking did not help, 
but there is no way that cigarette 
smoking alone would have caused his 
problems with this degree of severity.  
It should also be noted that since the 
diagnosis of severe [COPD] was made in 
the mid-1980's, he has not significantly 
worsened.  This would le[n]d credence to 
the theory that his condition was 
aggravated by severe respiratory 
conditions while in the military.  [The 
veteran] is correct in stating that [AAD] 
creates a predisposition to obstructive 
pulmonary disease.  The obstructive 
pulmonary disease occurs usually in the 
face of adverse respiratory conditions  
which lead to frequent and recurrent 
pulmonary infections.

In the June 1994 letter, he stated the following, in part:

I have read the narrative provided by 
[the veteran] with regard to his 
employment with the U.S. Postal Service.  
In that narrative, he explains his 
experiences as a letter carrier and 
mail[]handler.  I agree with [the 
veteran]'s assessments that his current 
pulmonary condition was exacerbated by 
the work conditions of the postal 
facility in which he was employed.

The inside work conditions that affected 
[the veteran] as a mail[]handler were 
similar to those which aggravated his 
disease as a letter carrier.  [The 
veteran]'s [AAD] creates a predisposition 
to obstructive pulmonary disease.  The 
obstructive pulmonary disease occurs 
usually in the face of adverse 
respiratory conditions  which lead to 
frequent and recurrent pulmonary 
infections.  These conditions have 
compromised [the veteran]'s health.  He 
is currently incapacitated from 
performing the functions of a letter 
carrier/mail[]handler of the Postal 
Service.

Interestingly, Dr. LoDolce contradicts himself in these two 
letters.  In his March 1994 letter, he stated that the 
veteran's disability had not "significantly worsened" since 
service.  Yet in the June 1994 letter, he stated that the 
veteran's disability was exacerbated while working at the 
Post Office and had "compromised [the veteran]'s health," 
which employment clearly post dates the veteran's period of 
military service.  Nevertheless, Dr. LoDolce's conclusion 
regarding the veteran's current pulmonary disability does not 
indicate that the veteran has different disabilities from 
these two periods.  In fact, in both letters, he states that 
the veteran's AAD created a predisposition to obstructive 
pulmonary disease.  The only difference in his letters is the 
cause of the veteran's exacerbation of his pulmonary 
disability.  These letters are further evidence against the 
veteran's claim that these are two, different disabilities.  

In an October 1995 letter, Dr. Thomas Ferro concluded that 
"emphysema associated with [AAD], the condition leading to 
[the veteran]'s disability, was aggravated beyond normal 
progression as a direct result of exposure to pulmonary 
irritants while [the veteran] was on active military duty."  
He noted that the veteran had "meticulously detailed the 
environmental challenges experienced by his extremely 
underprotected lungs during his tour of military duty."  Dr. 
Ferro stated that it was "scientifically appropriate to 
conclude that the exposure to pulmonary irritants outlined 
above contributed [to] an accelerated loss of lung 
function[,] which has led to [the veteran]'s disability."  
(Emphasis added.)

In a May 1996 letter to OWCP relating to the veteran's claim 
for OWCP benefits, Dr. Richard Evans concluded the following, 
in part:

[The veteran] is at significant genetic 
risk of developing COPD based on his 
severe [AAD], a genetic disease.  Having 
said that[,] he was exposed to a number 
of compounds, as mentioned in the 
Statement of Accepted Facts, that would 
exacerbate the development of lung 
disease in the setting of a deficiency of 
this particular enzyme.  These materials 
included diesel fumes, propane fumes and 
environmental tobacco smoke while working 
as a mail handler.

I therefore feel that there is an 
occupational component to his disability, 
which is total. . . .  I feel the 
occupational exposure represented a 
temporary acceleration of his underlying 
condition.

(Emphasis added.)

A March 1997 letter shows that OWCP asked Dr. Evans to 
clarify the italicized portion above.  In an April 1997 
response, Dr. Evans stated that such statement did not equate 
to a finding of a "temporary aggravation" of the veteran's 
lung disability.  He noted that the temporary aggravation 
would represent a situation such as occupational asthma, that 
remits upon removal from the offending agent.  As to the 
meaning of the italicized words, Dr. Evans stated that the 
veteran "suffer[ed] from a genetic condition known as 
[AAD]" and that this made him susceptible to accelerated 
losses of lung function with exposure to noxious agents.  Dr. 
Evans concluded that removing the veteran from the offending 
agents only allowed him to return to his usual rate of 
decline, instead of the accelerated rate that had occurred 
while working.  

A second opinion was sought by OWCP, and another physician 
stated that the veteran had severe emphysema as a result of a 
genetic condition (AAD) and that as a result of exposure to 
airborne pollutants, his emphysema had accelerated, which 
loss of function could not be regained.

Thus, Dr. Ferro concluded that the veteran's military service 
had "contributed [to] an accelerated loss of lung 
function[,] which had led to [the veteran]'s disability," 
and Dr. Evans concluded that the veteran had sustained an 
accelerated loss of lung function from his employment at the 
Post Office.  Dr. Evans's opinion was supported by a 
subsequent medical opinion.  Thus, these examiners all came 
to the same conclusion-that the veteran sustained 
accelerated loss of lung function due to environmental 
irritants.  This only further supports the Board's finding 
that the veteran was awarded benefits with OWCP and VA for 
the same disability.

The veteran's submissions between the two agencies fail to 
show that he genuinely believed he had two, different 
disabilities from his time in service and his employment at 
the Post Office.  For example, in a VA Form 21-4138, 
Statement in Support of Claim, dated December 1993, the 
veteran requested service connection for a pulmonary 
disability either on a direct basis or based upon aggravation 
as a result of Agent Orange exposure.  He noted he was 
receiving VA care at the Syracuse VA Medical Center for this 
pulmonary disability.  He attached a private medical record 
from Dr. Westlake, who stated that the veteran had emphysema 
caused by AAD.  Compare this to a March 1998 letter to OWCP, 
wherein the veteran was requesting "travel reimbursement 
between my home and the Syracuse Veterans Hospital.  These 
trips were for treatment of my pulmonary complications of 
[AAD]."  Thus, the veteran is stating to VA that he is being 
treated by VA for the pulmonary disability for which he seeks 
VA disability benefits and stating to OWCP that he is 
receiving treatment at VA for his work-related pulmonary 
disability.  The veteran does not distinguish between his two 
claimed disabilities when seeking reimbursement for travel 
expenses, yet he somehow distinguishes the disabilities when 
seeking payment for his service-connected disability (which 
occurred only after he was granted VA disability compensation 
benefits).

Additionally, in the statements the veteran submitted to VA 
in connection with his claim for service connection, he 
argued that the cause of his entire current level of 
disability was from his military service.  In a May 1995 
letter to VA, the veteran indicated that the subject of the 
letter was, "Service connection for [AAD]."  He listed the 
environmental irritants he encountered while serving in 
Vietnam, which he described as "[w]eather extremes," such 
as "[t]orrid searing tropical heat" and "[e]xtremely high 
humidity," diesel fuel fumes and exhaust, inordinately dusty 
road conditions, smoke, dirt, oil, creosote, etc.  He 
complained that "[n]o protective face masks" were provided.  
He stated, "I feel unequivocally that the exposures I came 
up against as a result of my military duty[] have left me 
totally and permanently impaired."

However, less than one year prior to this letter, in June 
1994, the veteran had submitted a detailed letter (14 pages) 
to OWCP about the environmental conditions he encountered 
while working for the Post Office, which he described as 
"deplorable."  He noted he had a genetic predisposition 
called AAD, and that the Journal of American Medical 
Association stated that such defect "confers a 
susceptibility or vulnerability to a hostile environment that 
exacerbates a disease or brings it on more quickly in an 
affected person."  See letter signed by veteran on June 13, 
1994, quoting JAMA, January 19, 1994 VOL 271, No. 3 (emphasis 
excluded.)  In the letter, the veteran stated he was exposed 
to dirt, dust, unclean machines, grease, oil, inks, 
oppressive heat, diesel fumes, propane gas, changing 
temperatures, excessive humidity, etc.  He noted, "Were 
there protective masks provided?  No!"  He concluded the 
following, in part:

The narrative conclusively shows I have a 
full permanent total disability ([AAD] 
and severe emphysema) documenting a nexus 
between government service (U.S. Postal 
Service) and the exposures to the many 
irritants that I had to function under in 
order to properly execute my job(s).  I 
was exposed to harm by reason of 
employment.  That employment was as a 
letter carrier initially and a 
mail[]handler for the United States Post 
Office.  I claim there is a nexus between 
my employment, what I was exposed to[,] 
and my deteriorating medical health.  
Compensation should be mandatory and 
scheduled awards should be possibly 
addressed due to the loss of pulmonary 
lung function, COPD, dyspnea, and the 
preexisting condition of [AAD]. . . . .

All the above circumstances have 
accelerated, exacerbated and aggravated 
my debilitated state of respiratory 
health. . . .  My preexisting sensitivity 
is [AAD].  I feel the Post Service 
(government) is responsible for my 
condition[,] and that I have suffered 
more damage to my lungs than what would 
be typically expected from that of a 
person without [AAD] and normal pulmonary 
function.  This was due to my exposures 
to various components while working for 
the Postal Service.  I'm convinced, 
emphatically, that repeated exposure to 
such irritants constituted repetitious 
injuries producing a cause of incapacity 
total and permanent. . . .

This concludes my narrative on [AAD].  I 
strongly feel without reservations that 
the United States Post Office is 
responsible for my deteriorating physical 
condition and there is an 
interrelatedness between my health now 
and by working for the Postal Service. 

To summarize these two letters, the veteran informs VA that 
he is seeking service connection for AAD and that his active 
service is the cause of his current pulmonary disability.  He 
informs OWCP that he has AAD and that his employment at the 
Post Office is the cause of his current pulmonary disability.  
The veteran went to great lengths to argue why he felt each 
period caused his current pulmonary disability.  This 
includes his seeking out medical professionals to provide him 
with a medical opinion that supported each claim.  The 
veteran's assertions that his claims before these two 
agencies were for two, different disabilities does not hold 
water in light of the foregoing actions.

As further proof of the above finding, in an August 1997 
letter to OWCP, the veteran indicated he was submitting a 
statement from a former co-worker who had "'first hand' 
knowledge of the hazardous environmental conditions" that 
caused his "respiratory condition of [AAD]."  In the 
attached letter, the former co-worker stated that working 
conditions at the Post Office involved exposure to "a great 
deal of dust," fumes from printer's ink, exhaust fumes from 
loading and unloading trucks, and extremes in both hot and 
cold temperature.  

In a May 1998 letter to VA, the veteran, through his 
representative, indicated he was seeking service connection 
for deterioration of lung function related to AAD.  He argued 
that in-service irritants had accelerated the development of 
asthma and emphysema related to the underlying congenital 
respiratory condition of AAD.  As part of that submission, 
the veteran attached statements from people who served with 
him and described the negative environmental conditions they 
were exposed to while in service.  In one of the statements, 
a retired colonel stated they were exposed to heat, humidity, 
and constant dust.  

Comparing the above-described letters (June 1994, May 1995, 
August 1997 and May 1998), they all indicate the veteran was 
seeking disability benefits for aggravation of a lung 
disability associated with AAD due to exposure to 
environmental irritants  The veteran submitted almost 
identical evidence to describe the environmental conditions 
he was exposed to during those two periods of his life.  Yet 
in his claim with VA, his alleges his entire current 
disability was due to the environmental conditions in 
service, and with OWCP, he alleges his entire current 
disability was due to the environmental conditions at the 
Post Office.  It was not as though the veteran was claiming 
exposure to different environmental irritants during these 
two periods (Agent Orange in service and exposure to dust 
while working for the Post Office).  The veteran was listing 
almost the identical environmental irritants from both those 
periods and somehow currently argues that he incurred 
different disabilities from exposures to the same 
environmental irritants.

In a March 1998 letter to OWCP, the veteran indicated was 
seeking clarification regarding the disability award he had 
received.  He stated, "As I have suffered immense damage to 
my lungs from the work place[,] I would like to know just how 
this works."  He added that it was his understanding that 
"because of the tissue damage suffered to both lungs in my 
case, (panicinar emphysema) that is an injury in itself, by 
itself, i.e. damage to an internal organ(s)."  (Emphasis 
added.)  Compare this letter to a July 1999 letter he sent to 
VA, wherein he requested special monthly compensation based 
upon "the loss of use of my soft tissue internal organs, the 
lungs.  Both of my lungs have been impaired[]."  There is no 
difference between the two disabilities the veteran's 
describes in these letters.

In a February 1995 letter to VA, the veteran stated he was 
submitting the January 1995 medical opinion from Dr. Westlake 
to support his claim that his military service aggravated his 
pre-existing disability.  The January 1995 medical opinion 
was created to support the veteran's claim for OWCP benefits.  
See January 1995 letter, wherein Dr. Westlake states that 
such letter was created "in support of [the veteran's] 
Federal Worker's Compensation Case."  As a reminder, Dr. 
Westlake had concluded in that letter that the veteran's 
environmental exposures in service and at the Post Office had 
"left him permanently and severely impaired."  

In a March 1995 letter to VA, the veteran, through his 
representative, stated he was attaching medical evidence in 
support of his claim for "service[]connection for A[AD]."  
Compare this to a January 1999 letter to OWCP, wherein the 
veteran was responding to a denial of reimbursing him for 
automobile air conditioning (which he had installed due to 
the disability he had as a result of working at the Post 
Office).  He stated he was disagreeing with the denial 
because of his medical condition.  He added, "May I refresh 
the facts that the disease I have, [AAD], has led me down the 
road to end stage Emphysema with the asthma component."  
(Emphasis added.)  He attached a May 1998 letter from Dr. 
Creamer, who stated the veteran carried a diagnosis of AAD 
with severe end-stage lung disease and that the automobile 
air conditioning was a medical necessity.  Thus, the veteran 
is claiming that AAD is related to service, but that it is 
also related to his work-related disability because he should 
be reimbursed by OWCP for having air conditioning installed 
in his car.  

In an undated letter to OWCP (the letter is not dated, but 
the veteran attached an April 1999 medical opinion from a VA 
physician, Dr. KA), the veteran stated he was seeking 
reconsideration of the denial of automobile air conditioning.  
He stated, "It is sad that with a diagnosis of end stage 
Emphysema that OWCP can't read between the lines as in my 
report from Dr. Creamer, especially with all the facts of the 
case at hand and make a decision in favor of the claimant."  
(Emphasis added.)  He noted he was attaching a medical 
opinion from Dr. KA.  In the April 1999 letter, Dr. KA stated 
that the veteran had severe emphysema with an asthmatic 
component and AAD.  Compare this to the May 1999 letter to 
OWCP, wherein the veteran informed the agency he had been 
awarded service connection by VA.  He stated, "The [VA] 
decision states and I quote, 'Service connection for 
emphysema due to [AAD] is granted with an evaluation of 
100 percent effective May 16, 1994.'"  (Emphasis added.)  
Thus, on one hand, the veteran is complaining that with his 
"diagnosis of end stage Emphysema," OWCP should grant his 
claim for air conditioning, and on the other hand, he is 
acknowledging that VA has awarded him disability benefits for 
"emphysema."  Stated differently, it is clear from the 
content of the undated letter that the veteran believes his 
emphysema is the disability for which he is receiving OWCP 
benefits (since he should receive reimbursement for air 
conditioning), and in the May 1999 letter to VA, admits that 
is the disability for which VA disability compensation 
benefits were granted.  

In a May 1999 letter to VA, the veteran, through his 
representative, stated he was attaching a May 1999 letter 
from Dr. Creamer, who had stated that the veteran's severe 
respiratory disorder rendered him totally and permanently 
disabled from all forms of employment, to include sedentary 
work.  The veteran indicated he was using this as evidence to 
establish that his service-connected lung disability was 
permanent and total.  Interestingly, the May 1999 letter from 
Dr. Creamer is a letter he wrote to OWCP to establish that 
the veteran continued to be totally disabled for OWCP 
purposes due to his AAD.  Thus, the veteran was using 
evidence created to establish that his work-related lung 
disability (the one he incurred from his employment with the 
Post Office), had caused him to be totally and permanently 
disabled as evidence that his service-connected disability 
was permanent and total.  When one compares this letter to 
his May 1999 letter to OWCP wherein he informed OWCP that he 
had been awarded service connection for emphysema due to AAD, 
which injury was "of a different nature" than his OWCP 
disability, one can only conclude that such argument is, at 
best, disingenuous.  As already stated above, the veteran's 
assertion that he believed he had two, separate disabilities 
does not remotely hold water.

It must be noted that in an August 2000 rating decision, VA 
granted Dependents' Educational Assistance benefits stating, 
"the evidence shows the veteran currently has a total 
service-connected disability, permanent in nature."  It 
indicated it was basing such decision on Dr. Creamer's May 
1999 letter.  This is further evidence that the disability 
for which service connection was granted is the same 
disability that OWCP benefits were granted.  Again, Dr. 
Creamer's letter was created to establish that the pulmonary 
disability for which OWCP granted disability benefits 
continued to be permanent and total.  

In a January 1998 Statement of Representative in Appeals 
Case, the veteran's representative argued that the veteran 
was exposed to multiple pulmonary irritants in service, such 
as diesel fuel emissions.  At a March 2000 hearing before 
OWCP, the veteran testified he had AAD, which was "a proven 
fact."  See Transcript at page 11.  He stated that the AAD 
directly correlated with loss of lung function "upon 
exposures to such things as diesel fumes and what they call 
volatile organic compounds[,] such as fumes and petrols and 
gasoline[] and things like that."  Id. at 11-12.  (The 
veteran was addressing the environmental conditions during 
his employment at the Post Office.)  He stated he was at end 
stage emphysema, which meant that if he did not get a lung 
transplant or get his lung reduction to remain stable, it 
would get worse for him.  Id. at page 12.  

In reading all of the above-described letters, a reasonable 
person would conclude that the veteran was talking about the 
very same disability and the same type of injury (exposure to 
environmental irritants) that caused his current disability.  
While there are notations of the veteran having asthma, what 
is common in all of these documents is the veteran and 
medical professionals acknowledging that the veteran has 
emphysema/COPD due to AAD.  The fact that the veteran used 
medical evidence created to establish that his work-related 
lung disability had caused him to be totally and permanently 
disabled as evidence that his service-connected disability 
was permanent and total overwhelmingly supports the Board's 
finding that the veteran did not believe these were two, 
separate disabilities.  

As to the notations of asthma, the Board notes that the 
veteran has submitted multiple records to support his 
assertion that asthma and emphysema are two, separate 
disabilities.  The Board does not dispute that fact.  
However, the Board does not find that either agency granted 
the veteran disability benefits based upon asthma.  The 
overwhelming evidence of record shows that both agencies 
granted disability benefits for emphysema/COPD based upon 
aggravation of AAD.  The Board will address the codes used by 
both agencies when they granted the disability benefits 
below.

When VA granted service connection in the April 1999 rating 
decision, it indicated it was granting service connection for 
emphysema due to AAD.  It assigned a Diagnostic Code of 
"6699-6604."  

The listed disabilities in VA's Rating Schedule are not all 
inclusive; meaning, every disability is not listed under the 
Rating Schedule.  The provisions of 38 C.F.R. § 4.20 (2008) 
address this fact and note that when an unlisted condition is 
encountered, VA may rate that disability under a closely-
related disease or injury.

The provisions under 38 C.F.R. § 4.27 (2008) describe the 
steps an evaluator should take when evaluating a disability 
by analogy to a listed disability, which are as follows, in 
part:  

When an unlisted disease, injury, or 
residual condition is encountered, 
requiring rating by analogy, the 
diagnostic code number will be "built 
up" as follows: The first 2 digits will 
be selected from that part of the 
schedule most closely identifying the 
part, or system, of the body involved; 
the last 2 digits will be "99" for all 
unlisted conditions.  

The veteran has a congenital disorder, here, AAD, that is not 
reflected in the Rating Schedule.  In the April 1999 rating 
decision, the evaluator was clear in that service connection 
for emphysema due to AAD (a disability which is not addressed 
in the Rating Schedule) based upon aggravation was granted.  
Thus, it is clear that the evaluator, when evaluating the 
veteran's service-connected disability, found that the 
veteran's disability that was aggravated during service (AAD) 
was not emphysema, but that emphysema was a closely-related 
disability, and he/she properly built up the veteran's 
Diagnostic Code in compliance with 38 C.F.R. § 4.27.  He/she 
appropriately used "66," as the first two numbers of the 
built up Diagnostic Code, since the veteran's disability 
involves a disease of the respiratory system in the area of 
the trachea and bronchi.  See 38 C.F.R. §§ 4.27, 4.97.  Thus, 
the Board finds that VA did not limit the service-connected 
disability to "emphysema," but, instead, to a pulmonary 
disability that closely resembled emphysema.

It appears OWCP followed a similar course in assigning a code 
for the veteran's work-related disability, as it assigned a 
code that encompasses chronic obstructive airway disability, 
here, ICD-9 Code 496, as opposed to using a code that 
encompasses emphysema or another specific chronic obstructive 
airway disability, such as COPD.  

The Board understands that the last time this issue was 
before the Board, it addressed the specific codes each agency 
used in evaluating the veteran's pulmonary disability as its 
bases for determining that VA had awarded service connection 
for the same disabilities that OWCP had awarded disability 
benefits.  The veteran went to great lengths to address how 
VA and OWCP labeled the disabilities for which each granted 
benefits and how each provided a different label.  He used 
this to support his assertion that the disabilities for which 
each granted benefits were different/separate disabilities.  
However, in reviewing all the evidence of record again, the 
Board realized that the medical records relied upon by both 
agencies in granting the veteran disability benefits are 
significantly more probative than the cursory assignment of a 
code by each agency.  The VA evaluator, a non medical 
professional, assigned the Diagnostic Code under VA rules.  
The Board has no idea who chooses the code for OWCP benefits.  
Nevertheless, as stated above, it is clear that in reading 
the material submitted to each agency, the veteran was 
seeking benefits for aggravation of the congenital AAD, which 
resulted in the development of emphysema/COPD; in other 
words, the same disability.

The Board will now address the M21-2 quoted above.  That 
guideline states that the term "same disability" when FECA 
and VA benefits are involved means a "disability resulting 
from the same disease or injury including an increase in a 
preexisting disability caused by an on-the-job injury."  The 
veteran argued that the Board had not considered this 
provision in its 2004 decision.  As correctly stated by the 
Secretary in his November 2005 brief to the Court, the 
Adjudication Manual is not binding on the Board.  Rather, the 
Board is bound by the applicable statutes and regulations 
pertaining to VA and precedential opinions of the Office of 
the General Counsel of VA.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 19.5 (2008).  Thus, it finds that such 
provision is not substantive for all the reasons stated by 
the Secretary in his brief, which will not be repeated here.  
See Brief of the Appellee, pages 5-7.  

Nevertheless, the Board finds that even if it applied these 
provisions, it would still conclude that the veteran is in 
receipt of disability benefits from both VA and FECA for the 
same disease or injury.  As to "disease", the medical 
evidence is clear, and no one-not the veteran, not his 
representative(s), not VA, not a medical professional-has 
disputed this fact: the veteran has a congenital disease of 
AAD, which was aggravated during service and aggravated 
during his employment at the Post Office.  The medical 
evidence relied upon by both agencies show findings that the 
veteran's disease of AAD was aggravated during 
service/employment.  Thus, both agencies are compensating the 
veteran for the same disease process.

While one could argue that each period provided a different 
"injury" to the veteran's lungs, the guideline notes that 
the restriction includes "an increase in a preexisting 
disability caused by an on-the-job injury."  VA has conceded 
that the veteran had a pre-existing disability that was 
aggravated in service.  This would mean that the veteran had 
a pre-existing disability at the time he started working at 
the Post Office, which disability was aggravated during his 
employment there.  Because VA has granted the veteran a 
100 percent service connected evaluation, it clearly is 
compensating the veteran for a pre-existing disability that 
was aggravated by an on-the-job (in service) injury.  It is 
clear that OWCP is compensating the veteran for 100% loss of 
the right and left lungs.  Thus, both agencies are paying the 
veteran for the same disease or injury.  

For all the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
disability benefits awarded to the veteran by FECA and VA are 
not based on the same disability.  The benefit-of-the-doubt 
rule is not for application in this determination.  See 
Gilbert, 1 Vet. App. at 55. 

III.  Validity of the Debt

The initial amount of the creation of the overpayment was 
$155, 230.00.  In the August 2004 Board decision, it 
determined that $43,669.00 was due to VA administrative error 
and waived that amount.  Thus, the overpayment remaining was 
$111, 561.  That is the amount in contention at this time.

The veteran has alleged that the overpayment was the result 
of administrative error by VA and is therefore invalid.  He 
relies on constructive and actual notice to VA that he was 
receiving OWCP benefits.  Therefore, he argues the 
overpayment is VA's fault.  The veteran asserts in the 
alternative that, if the debt is deemed valid, it should be 
waived.'

Factual background

In a September 1997 letter, OWCP indicated it had determined 
that the veteran's claim for disability benefits under FECA 
had been approved.  In the letter, it noted that, "You must 
also report any retirement income, disability income, or 
compensation benefits from any Federal agency.  This is 
because a recipient of compensation under the Federal 
Employees' Compensation Act is not permitted to receive 
benefits under certain other Federal programs[]."  

In a March 1998 letter, OWCP informed the veteran that the 
"Degree and Nature of Permanent Disability" was "100% of 
r[igh]t lung and 100% of left lung."  In a "ACPS Schedule 
Award," dated March 1998, which appears to be a worksheet 
associated with the award of FECA benefits, under "Enter 
Permanent Disability under 5 USC 8107, it states, "100% 
Permanent Partial Loss of Use or Loss of rt lung and 100% 
Permanent Partial Loss of Use or Loss of left lung."  An 
OWCP form, dated April 1998, shows that the veteran was asked 
to complete the form.  The veteran was asked to report any 
increase in a VA disability award resulting from the injury 
for which he received benefits under the FECA.  The veteran 
indicated he was receiving benefits from VA, but for a 
pilonidal cyst.  

In a September 2000 letter, the VA Debt Management Center 
provided the veteran notice of the debt for overpayment and 
requested payment.  The veteran disputed the debt, and via 
submission of a Financial Status Report received in February 
2001, also requested waiver of the indebtedness.  In February 
2001, the veteran's request was referred to an RO committee.  
In February 2003, the committee denied the waiver.  It 
determined that, while there was no evidence of fraud, bad 
faith, or misrepresentation, on the part of the veteran, he 
was at fault in the creation of the overpayment, in that he 
knew, or could have known with the exercise of reasonable 
care, that he was prohibited from receiving duplicate 
benefits for the same disabling condition.  The committee 
determined that it would not be against equity and good 
conscience to collect the overpayment.

The veteran's testimony at the RO hearing and the Board 
hearings relates his view of how the RO had at least 
constructive notice of his OWCP benefit payments as early as 
1996, as shown by documents submitted by the veteran.  A 
letter dated July 7, 1998, from the veteran to the VA 
hospital in Syracuse, New York, details the veteran's 
perspective of his efforts to ensure that the costs for his 
bi-weekly treatments for AAD were first billed to OWCP.  The 
letter references a copy of the OWCP award letter as 
enclosed.

An October 16, 2000, letter from a Medical Care Collection 
Fund supervisor at the Syracuse, New York, VA medical 
facility to the veteran acknowledges that the veteran 
informed the facility billing office of his FECA case in 
1996.

The RO, in a letter dated April 26, 1999, informed the 
veteran of the April 1999 rating decision, which granted 
service connection for emphysema, with an evaluation of 100 
percent, effective May 16, 1994.  An audit report provided 
the veteran reflects that his initial check, in the amount of 
$111,561.00, was issued for the period through April 30, 
1999.  Subsequent checks were issued in July 1999, twice, 
November 1999, and July 2000, for a total amount of 
$155,230.00.

In a letter dated May 15, 1999, the veteran informed the RO 
that he was in receipt of OWCP benefits.  The letter also 
relates that OWCP benefits are for acceleration of COPD, the 
benefits were effective as of January 19, 1992, and that the 
injuries for which he received OWCP benefits are different 
than those he sustained in active service.  The letter also 
provides the address where the veteran's OWCP records may be 
obtained.

The August 2000 RO letter informed the veteran that it had 
determined that he was receiving concurrent benefits, and 
that his VA benefits were stopped retroactively to June 1, 
1994.  In a separate August 2000 letter, the RO informed OWCP 
that VA had terminated the veteran's VA benefits 
retroactively to June 1, 1994, and listed the payments VA 
made to the veteran.

Analysis

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  VA 
shall notify the debtor in writing of the exact amount of the 
debt; the specific reasons for the debt, in simple and 
concise language; and of his or her right to informally 
dispute the existence or amount of the debt, as well as to 
request waiver of collection of the debt; and that these 
rights can be exercised separately or simultaneously.  If the 
debtor writes to VA and questions whether he or she owes the 
debt or whether the amount is accurate, VA will, as 
expeditiously as possible, review the accuracy of the debt 
determination, and if the resolution is adverse to the 
debtor, he or she may also request waiver of collection.  
38 C.F.R. § 1.911 (2008).  As discussed above, the Board 
finds that VA has complied with these requirements, as well 
as assisted the veteran with obtaining all relevant records.

Regarding the validity of the debt, the Board has determined 
that the disability for which the veteran was paid VA 
disability benefits was the same as that for which he 
receives OWCP disability benefits.  Thus, as a matter of law 
and applicable regulations, the veteran is not entitled to 
both.  5 U.S.C.A. § 8116(a) (West 2002); 38 C.F.R. § 3.708 
(2008).  The Board further concludes that there was no 
administrative error on the part of VA, as concerns the 
initial payment of $111,531.00.

The Board disagrees with and rejects the veteran's assertion 
that administrative error may be found on the basis of 
constructive notice to the RO that he was receiving OWCP 
benefit payments.  First, the veteran is attempting to impute 
constructively to the RO knowledge which was uniquely within 
his knowledge and which he could have notified the RO of at 
any time while he was pursuing his claim with VA for service 
connection for his pulmonary disability.  As already noted 
above, it was evidently clear that when the veteran was 
filing his claim for service connection for his lung 
disability, he failed to mention that he was in receipt of 
disability benefits from FECA for a lung disability.  He was 
informed in two letters from OWCP that he must report any 
other income from a Federal facility, and one of those 
letters specifically referenced VA disability benefits.  

Second, the RO had no reason to know of the correspondence 
that the veteran had with a VA medical center concerning the 
costs of medical treatment.  The Board notes that VA medical 
facilities are under of the Veterans Health Administration 
(VHA), whereas the RO is under the Veterans Benefits 
Administration (VBA).  Therefore, it would not be reasonable 
to charge the RO with actual knowledge of administrative 
matters such as medical collection funds activity which are 
routine daily concerns of VHA, and which clearly are not 
within VBA's responsibility.  Finally, until April 1999, the 
veteran was not (1) service connected for a lung disability 
and (2) entitled to VA disability benefit payments, as his 
only service-connected disability was evaluated as non-
compensable.  Thus there had been no compensation payments 
made.  Therefore, the Board finds no duty on the part of the 
RO to have actual knowledge that the veteran was receiving 
OWCP payment benefit payments.

In arguing that VA had constructive notice that the veteran 
was receiving FECA benefits, the veteran has cited to Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In that case, the Court 
held that the Secretary had constructive knowledge of 
documents that had been generated by VA even though those 
records were not part of the veteran's claims file.  As the 
Secretary noted in his brief to the Court, the Court has 
found administrative error only when there was evidence of 
actual knowledge by VA, as opposed to constructive knowledge.  
See Brief of Appellee at pages 20-21 citing to Erikson v. 
West, 13 Vet. App. 495, 498 (1992) and Jordan v. Brown, 
10 Vet. App. 171, 172 (1992).  Those two cases showed that 
the RO had actual knowledge of certain facts, which caused an 
overpayment that was determined to be due to administrative 
error.  In this case, it cannot be argued that the RO had 
actual knowledge of the veteran's disability benefits from 
FECA.

The Board now considers whether the overpayment created by 
initial payment of $111,561.00 should be waived.


IV.  Propriety of waiver of the debt.

Factual background

The facts set forth in Part III are incorporated here by 
reference.  Further, the veteran's financial status report 
reflects that his monthly income exceeds his reported monthly 
expenses, and he reports assets valued in excess of 
$200,000.00, of which only $20,000.00 represent depreciable 
assets.

Analysis

The provisions of 38 U.S.C.A. § 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, the provisions of 38 C.F.R. § 1.965(b) (2008), 
preclude waiver upon a finding of (1) fraud or 
misrepresentation of a material fact, (2) bad faith, or (3) 
lack of good faith.  A debtor's conduct is deemed to 
constitute bad faith "if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the . . . 
Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2008).

As noted above, the Committee found the veteran to be free 
from fraud, misrepresentation, or bad faith.  The Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The Board 
discerns no evidence in the claim file of any intent to 
deceive or to seek unfair advantage by the veteran in the 
creation of the indebtedness.  Thus, the Board, as did the 
Committee, finds a waiver is not precluded by operation of 
law or regulation.  See 38 C.F.R. § 1.965(b) (2008).  The 
Board now will test the evidence of record to determine if a 
waiver is appropriate.

The applicable standard for the Board to apply is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2008).  In the 
evaluation of whether equity and good conscience necessitate 
a favorable waiver decision, the Board must consider all of 
the specifically-enumerated elements applicable to a 
particular case.  See Ridings, 6 Vet. App. at 546.  They are: 
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to VA.  38 C.F.R. § 1.965(a) (2008).

The veteran-debtor's actions.  The evidence of record shows 
that in a September 1997 letter, OWCP informed the veteran it 
had granted his claim for disability benefits under FECA.  In 
the letter, it specifically noted, "You must also report any 
retirement income, disability income, or compensation 
benefits from any Federal agency.  This is because a 
recipient of compensation under the Federal Employees' 
Compensation Act is not permitted to receive benefits under 
certain other Federal programs[]."  An OWCP form, signed by 
the veteran in April 1998, shows that he was asked to 
complete the form.  Under Part D, entitled, "Other Federal 
Benefits or Payments," it stated the following, in part: 
"VA Benefits.  Report any increase in a Veterans 
Administration (VA) disability award resulting from the 
injury for which you receive benefits under FECA."  
(Emphasis in original.)  The veteran indicated he was 
receiving benefits from VA, but for a pilonidal cyst.  

The initial VA payment to the veteran was for the period from 
the effective date of his award of service connection through 
April 30, 1999.  Thus, at that time, OWCP had previously 
informed the veteran that he must report "any increase" in 
a VA disability award involving the injury for which he was 
receiving FECA benefits.  The evidence of record clearly 
supports an inference that the veteran had received the 
initial VA check in the amount of $111,561.00 and converted 
it to his personal use, when he forwarded his May 15, 1999, 
letter informing VA of his OWCP benefits.  The May 15, 1999, 
letter, as reflected by his assertion that his OWCP benefit 
payments were for a different "injury" or disability, also 
clearly shows the veteran's prior knowledge that he could not 
receive duplicate benefits for the same disability.

Balancing of fault.  In the August 2004 decision, the Board 
determined that once the veteran provided actual notice that 
he was receiving OWCP benefits, any VA compensation he 
received from that point was VA's fault.  

As to the other portion, the overpayment status was 
instantaneous from the moment the veteran was awarded service 
connection.  Nonetheless, as noted above, the veteran was 
uniquely aware of the prohibition against duplicate benefits, 
and that he could have notified the RO of his OWCP benefit 
payments at any time prior to May 15, 1999.  The evidence 
shows that, in addition to converting the $111,561.00 to his 
personal use with knowledge of the prohibition against dual 
payments and the potential applicability of that prohibition 
to his case, the veteran consciously pursued a strategy to 
demonstrate that the disabilities were not in fact the same 
so that he could receive benefit payments from both OWCP and 
VA.

The Board recognizes the veteran's legal and moral 
entitlement to pursue this strategy.  On the other hand, the 
Board finds that the veteran had no reasonable basis to 
conclude that it was a foregone conclusion that his strategy 
and assertions would prevail, particularly when he was 
claiming to both agencies that each respective period was the 
sole cause of his current permanent and total disability.  
Such assertions (without acknowledging that the other period 
impacted his current disability) are disingenuous.  As such, 
the veteran should not be heard to now complain that the 
overpayment debt which resulted from his action is invalid or 
should be waived.  

In light of his ongoing receipt of OWCP benefit payments, 
OWCP's September 1997 letter, and the veteran's completion in 
April 1998 of OWCP's form that asked him to report any 
increase in VA disability benefits, it would not have imposed 
a hardship for him to at least have inquired into the matter 
with the RO before converting the $111,561.00 to his personal 
use.

Undue hardship.  The Board finds the preponderance of the 
evidence is against a finding that collection of the debt 
will deprive the veteran of basic necessities.  As noted, his 
monthly income exceeds his monthly expenses and he has a 
significant amount of valuable and liquid assets.  See VA 
Form 20-5655, dated January 2001.  It shows that the veteran 
has $225,536 in assets.  

Of concern on that form is the listing of assets of "Real 
Estate Owned."  The veteran indicated that such amount was 
$9,000.  However, an undated article in the claims file shows 
that the veteran and his wife were building a 2000-square-
foot log cabin home, which would have "three bedrooms, two 
baths, a living room and dining room with wide window views, 
a wash room, a mud room, and a full basement. . . .  They 
declined to disclose the project's cost."  See article 
entitled "Log On To Log of Log House."  The veteran and his 
wife described this as their "dream home."  Based upon the 
description in the article of where this house would be built 
(the street name), it is clear the veteran is currently 
living in this house.  Also, based on the timing of when the 
veteran changed his address to the same street name as 
described in the article, compare November 29, 1998 letter 
from veteran to OWCP to February 6, 1999 letter from veteran 
to OWCP, the house was built prior to the veteran's receipt 
of VA compensation and prior to the veteran's completion of 
the VA Form 20-5655.  This would indicate that the veteran 
had enough monetary assets to build the house before 
receiving any money from VA.  It would also indicate that the 
"Real Estate Owned" in 2001 would likely be well over 
$9,000.  

Attached to the VA Form 20-5655, the veteran provided 
additional documentation of his monthly expenses.  Some of 
the items listed are not basic necessities, such as Direct 
TV, legal services, parking, IRA fees, boat insurance 
payments, and debt owed due to his owning a boat.  Thus, such 
expenses cannot be considered in whether the veteran will be 
deprived of basic necessities.  

The veteran still receives his OWCP benefit payments.  
Additionally, he is in receipt of compensation benefits from 
VA for paroxysmal atrial flutter, which has been assigned a 
10 percent evaluation.  He receives that compensation tax 
free.

The veteran has argued that he has already suffered undue 
hardship by having to pay the government $54,429 in one lump 
sum.  Regardless, there is a lack of evidence showing that 
the veteran is being deprived of the basic necessities of 
life even after the recoupment of that amount.  

The Board is aware of the veteran's and his wife's current 
disabilities.  While it is sympathetic to their declining 
health, the standards of law do not allow for waiver, as 
collection would not deprive the veteran of basic 
necessities.

As an aside, the Board must note that it is disconcerting to 
read the above-described article.  Clearly, this article was 
written prior to and during the time the veteran was claiming 
to both VA and OWCP that he was totally and permanently 
disabled from working, which included doing sedentary work.  
In the article, it provides a website that would allow a 
person to see pictures of the veteran "inspecting the logs 
used" to build his house.  It also describes how the veteran 
drew up a floor plan for the home on a cocktail napkin, 
researched areas upon which to build the home, drove to 
various locations (the article indicates he drove to these 
locations without his wife), and, as described above, shows 
the veteran's participation in the building this home.  It 
would appear that the veteran was capable of doing sedentary 
work at that time.  See also 1999 article entitled, "Vietnam 
veterans step over VA roadblocks together," which describes 
how the veteran piled up reports from doctors, medical 
literature, and Army records and tracked down Army buddies in 
connection with his claim for VA disability benefits.  

Defeat the purposes of benefits.  The Board finds that a 
denial of the requested waiver will not nullify the objective 
for which benefits were intended.  The benefits were intended 
to compensate the veteran for impairment of earning capacity 
due to his service-connected disability.  As determined 
above, the Board finds the veteran is being compensated by 
OWCP for that disability.  Federal law clearly prohibits the 
receipt of dual benefit payments for the same disability.  A 
denial will uphold and enforce the purpose for which benefits 
are awarded.  

Unjust enrichment.  The Board finds that a failure to make 
restitution would result in unjust enrichment to the veteran-
debtor.  The veteran has received the full and free use and 
benefit of undeserved cash benefits in excess of $100,000.00 
in addition to OWCP benefits he has received and, still 
receives, for the same disability.  To extinguish the 
responsibility to repay the duplicate VA benefits which the 
veteran knowingly opted to retain, with knowledge of the 
potential consequences, would be to reward his actions and 
increase the amount of his unjust enrichment.

Again, VA granted a waiver for almost $44,000 because of VA's 
error.

The Board is aware of the veteran's arguments that the usage 
of some of the above words is "both offensive and 
unprofessional."  However, part of the Board's 
responsibilities in deciding claims before it is addressing 
the veteran's credibility.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Gilbert, 1 Vet. App. at 57.  When one's 
credibility is questioned, it can be offensive to the 
affected party, but the Board finds that it has explained 
above at various points why it finds some of veteran's 
statements to be of questionable credibility.  It must be 
noted that OWCP also questioned the veteran's credibility.  
See September 15, 1999, Memorandum from a senior claims 
examiner, who recommended that the veteran's case be reviewed 
and referred to the U.S. Postal Inspection Service for 
further investigation.  The Board has no intent to impugn the 
veteran's character, to include the service he provided to 
this country, but it cannot and will not ignore the 
inconsistencies shown in the record.  

Changing position to one's detriment.  The evidence does not 
show that the veteran-debtor has changed position to his 
detriment in any respect due to his reliance upon the receipt 
of VA benefits.  The fact that he may have used the duplicate 
benefits to pay medical or other expenses does not constitute 
detrimental reliance.  As already pointed out above, the 
veteran already had his house built or was in the process of 
having it built at the time VA issued the $111,561.00 check.  

The Board has balanced all of the applicable factors, and has 
specifically considered the veteran's fault in the creation 
of the overpayment, in that, he knew he could not lawfully 
receive duplicate benefit payments for the same disability 
and that he consciously opted to retain VA benefit payments 
while knowing that he was in receipt of OWCP benefits without 
first ensuring that to do so would not constitute duplicate 
receipt of benefits.  Therefore, after assessing the 
veteran's financial situation, the Board finds that recovery 
would not be contrary to equity and good conscience.

V.  Service Connection for Nicotine Dependence

The veteran claims he developed nicotine dependence in 
service.  For the reasons discussed above, in the April 1999 
rating decision that awarded the veteran service connection 
for emphysema due to AAD, the RO stated, "The evidence thus 
establishes appellant developed nicotine dependence that 
dates to increased usage of tobacco products (cigarettes) 
while on active duty service to include as a combatant in 
Vietnam."  Thus, VA made a determination that the veteran 
developed nicotine dependence in service, and the Board is 
not at liberty to change such finding.  Service connection 
for nicotine dependence is essentially established by that 
action.

Accordingly, service connection for nicotine dependence is 
granted.


ORDER

Entitlement to receive VA disability benefits and OWCP 
benefits for emphysema/COPD due to AAD, for the period in 
question is denied.

Indebtedness due to the overpayment of VA benefits in the 
amount of $111,561.00 is valid, and to that extent the appeal 
is denied.

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $111,561.00 
is denied.

Service connection for nicotine dependence is granted.


REMAND

The Board finds that additional development is necessary in 
connection with the veteran's claims for service connection 
for (1) asthma and (2) hypertension as being secondary to 
nicotine dependence.  Specifically, the veteran meets the 
necessary criteria to warrant VA providing the veteran with 
examinations in connection with his claims.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4) (2008).  Examinations 
for these two disabilities have not been provided previously 
during the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
veteran for an appropriate examination to 
determine whether he has a current 
diagnosis of asthma and, if so, the 
etiology of such diagnosis.  The examiner 
cannot be Dr. AK at the Syracuse VA 
Medical Center.  The examiner is asked to 
review the veteran's claims file, 
including the service medical records, 
and to provide an opinion to the 
following questions:

    (i) Does the veteran currently have 
asthma?

    (ii) If the veteran has asthma, is it 
as likely as not (i.e., is there at least 
a 50 percent probability) that it is 
related to the veteran's service?  

A complete rationale for any opinion 
should be included in the report, to 
include the use of medical principles and 
evidence in the claims file.

2.  The RO/AMC should schedule the 
veteran for an appropriate examination to 
determine the etiology of the veteran's 
hypertension.  The examiner is asked to 
review the veteran's claims file, 
including the service medical records.  
The examiner is informed that the veteran 
smoked cigarettes from approximately 1966 
to 1986.  He had active service from July 
1967 to July 1970, during which time, it 
has been determined he developed nicotine 
dependence.  The examiner is asked to 
provide an opinion to the following 
question:

    Is it as likely as not (i.e., is there 
at least a 50 percent probability) that 
the veteran developed hypertension from 
tobacco use during his active service 
from July 1967 to July 1970?  

A complete rationale for any opinion 
should be included in the report, to 
include the use of medical principles and 
evidence in the claims file.

3.  The RO/AMC should readjudicate the 
claims of entitlement to service 
connection for (i) asthma and 
(ii) hypertension as secondary to 
nicotine dependence.  If the benefits 
sought on appeal remain denied, furnish 
the veteran and his representative with a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


